The present application is being examined under the pre-AIA  first to invent
provisions.
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	This application is a CON of US application :14/951,413 filed on 11/24/2015 is now US PAT 10853379; US Application 14/951,413 is a CON of US Application 13/553,703 filed on 07/19/2012 is now US PAT 9195769, US Application 13/553,703 has DOM Priority US provisional application # 61/510,004  filed on 07/20/2011

DETAILED ACTION
Response to Amendment
Claims 1,21-39 are pending in this application.
Examiner acknowledges applicant’s amendment canceled claims 2-20, added new claims 21-39
Drawings
The Drawings filed on 11/23/2020 are acceptable for examination purpose.
Priority
Acknowledgment is made of applicant’s claim for domestic priority application
US provisional # 61/510,004  filed on 07/20/2011 under 35 U.S.C. 119 (e).

Response to Arguments
Applicant’s arguments with respect to new claim(s) 1,21-39, canceled claims      2-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Statutory Review under 35 USC § 101
Claims 1,21-28 are directed to a method and have been reviewed.
 	Claims 1,21-28 perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions
Claims 29-37 are directed to a system comprising one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations, have been reviewed
 	Claims 29-37 appear to be statutory, as the system includes hardware (at least one data processor) as disclosed in ¶ 0072-0073, of the applicant’s specification referring to physical processor cores
Claims 38-39 are directed to  A non-transitory computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations have been reviewed
 	Claims 38-39 appear to be statutory, as non-transitory computer storage  medium storing computer-executable instructions  as disclosed in ¶ 0055-0056,      0072-0073 determined to be directed to significantly more than an abstract idea       based on currently known judicial exceptions (claim says non-transitory).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 22, it is unclear what is meant by “updating d to include………..”, it appears “d” may be typo error
 	Appropriate correction required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1,21-39 (17/101,558 as amended 10/27/2022) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,853,379. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/101,558
US Patent No. 10,853,379
Claim 1,29.38, A computer-implemented method comprising:




 	determining, by the one or more computers and using i) entity data received from a set of particular sources and relating to a set of relevant entities and ii) relationships between a target user and the set of particular sources, an initial relevance order of relevance of the set of relevant entities for the target user;


	transmitting, by the one or more computers and to a first computing device associated with the target user, data identifying the initial relevance order of the set of relevant entities to cause the first computing device to present at least some of the set of relevant entities according to the initial relevance order;
	in response to transmitting the data identifying the initial relevance order of the set of relevant entities, receiving, by the one or more computers and from the first computing device, a response that indicates interaction data that represents user interaction with a representation of data for an entity from the set of relevant entities; and
 	generating, by the one or more computers and for presentation on a second computing device associated with the target user, an updated relevance order of the set of relevant entities using the entity data, the relationships between the target user and the set of particular sources



Claim 1, 20  generating, at a server computer, a first plurality of predicted entity evaluations associated with a target user account through which one or more entities of a plurality of entities are evaluated;
          determining an order of relevance of the one or more entities to increase an accuracy of predicted entity evaluations by computing a similarity between the target user account and a particular source of entity data and by ranking the one or more entities-based at least in part on a rating provided through a particular data source;
        sending, from the server computer to a mobile device associated with the target user account, a set of entities for evaluation according to the order of relevance;



         causing display, at the mobile device, of a user interface with a representation of a subset of one or more entities within the set with a control to skip evaluating a particular entity represented in the subset, and replacing the particular entity with another representation of another entity in the set;

       causing generation of evaluation data based on receiving input through the control;
         after sending the set of entities, receiving, from the mobile device, the evaluation data based on an entity evaluation received through input via the mobile device and associated with the target user account;
        receiving, from the mobile device, usage data indicative of entity evaluations displayed on the mobile device;
        in response to receiving the evaluation data and the usage data, generating a second plurality of predicted entity evaluations to use as personalized recommendation results for the target user account;
        updating an internal confidence score after receiving the evaluation data; and
       causing display of the second plurality of predicted entity evaluations only if the internal confidence score is greater than a specific threshold.


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-15 of U.S. Patent No. 10,853,379 to arrive at the claims 1,29,38 of the instant application 17/101,558 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,29,38 of  instant application 17/101,558  in response to transmitting the data identifying the initial relevance order of the set of relevant entities, receiving, by the one or more computers and from the first computing device, a response that indicates interaction data that represents user interaction with a representation of data for an entity from the set of relevant entities;  while  claim 1,20 of U.S. Patent No. 10,853,379, in response to receiving the evaluation data and the usage data, generating a second plurality of predicted entity evaluations to use as personalized recommendation results, is absent of the limitation from instant application 17/101,558 claim 1, 29,38.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.








Claims 1,21-39 (17/101,558 as amended 10/27/2022) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,195,769. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/101,558
US Patent No. 9,195,769
Claim 1,29,38, Claim 1,29.38, A computer-implemented method comprising:




 	determining, by the one or more computers and using i) entity data received from a set of particular sources and relating to a set of relevant entities and ii) relationships between a target user and the set of particular sources, an initial relevance order of relevance of the set of relevant entities for the target user;


	transmitting, by the one or more computers and to a first computing device associated with the target user, data identifying the initial relevance order of the set of relevant entities to cause the first computing device to present at least some of the set of relevant entities according to the initial relevance order;
	in response to transmitting the data identifying the initial relevance order of the set of relevant entities, receiving, by the one or more computers and from the first computing device, a response that indicates interaction data that represents user interaction with a representation of data for an entity from the set of relevant entities; and
 	generating, by the one or more computers and for presentation on a second computing device associated with the target user, an updated relevance order of the set of relevant entities using the entity data, the relationships between the target user and the set of particular sources





Claim 1, 14,   A computer-implemented method for evaluation of an entity by a target user based at least on stored data about the target user, wherein the entity is an entity of a set of entities, and evaluation is related to the entity, the method comprising:
        receiving, at a server computer, entity data relating to a particular entity, wherein the entity data includes a relevance based on a rating and a weight based on a relationship with the target user for a particular user that provided the entity data through a particular data source;

         determining, by the server computer, a set of entity evaluations to request from the target user based on the weight and the relevance;
       from the set of entity evaluations to request, generating, at the server computer, a set of predicted entity evaluations for one or more entities relevant to the target user based on the entity data, user data, and relevance;
determining an order of relevance of the relevant entities based at least in part on the relevance and the weight to increase accuracy of the predicted entity evaluations; and
       communicating, from the server computer to the target user, the order of relevance of the one or more relevant entities;
        after communicating the order of relevance, receiving, from a user device, evaluation data from the target user that is based on an evaluation received through input via the user device;
in response to receiving the evaluation data, increasing the accuracy of the predicted entity evaluations by computing a similarity among the target user and the particular user.




 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-26 of U.S. Patent No. 9,195,769 to arrive at the claims 1,29,38 of the instant application 17/101,558 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,29,38 of  instant application 17/101,558  in response to transmitting the data identifying the initial relevance order of the set of relevant entities, receiving, by the one or more computers and from the first computing device, a response that indicates interaction data that represents user interaction with a representation of data for an entity from the set of relevant entities;  while  claim 1,14 of U.S. Patent No. 9,195,769, after communicating the order of relevance, receiving, from a user device, evaluation data from the target user that is based on an evaluation received through input via the user device; in response to receiving the evaluation data, increasing the accuracy of the predicted entity evaluations by computing a similarity among the target user and the particular user.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,21-39  is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al., (hereafter Allen), US Pub. No. 2009/0271348 in view of Robinson et al., (hereafter Robinson), US Pub.No. 2008/0070697 published Mar,2008

As to claim 1,29,38, Allen teaches a system which including A computer-implemented method comprising (Abstract, Allen teaches entity resolution application, analyzing and detecting relevance of entities)
 	“determining, by the one or more computers  (fig 1, element 101 – Allen’s computer system )and using i) entity data received from a set of particular sources and relating to a set of relevant entities and ii) relationships between a target user and the set of particular sources, an initial relevance order of relevance of the set of relevant entities for the target user” (Allen: 0036, 0039,0041 – Allen teaches defining entities, identifying records associated with the first and second entity for example records for the first and second entity and relationship between entities, further Allen teaches entity resolution system that supports relevance detection rules implemented using entity resolution application element 120 defining respective rules element 126, further it is noted that Allen specifically teaches merging and/or updating entities);
	“transmitting, by the one or more computers and to a first computing device associated with the target user, data identifying the initial relevance order of the set of relevant entities to cause the first computing device to present at least some of the set of relevant entities according to the initial relevance order” (Allen: 0042-0044 fig 1 – Allen teaches both inbound and outbound entities and identifying relationships, applying relevancy detection rules indicating respective relevancy events and provides particular match, further it is noted that each relevance detection rules applied includes relevancy score corresponds to relevance order);
	“in response to transmitting the data identifying the initial relevance order of the set of relevant entities (Allen: 0042-0044, fig 1)  , receiving, by the one or more computers and from the first computing device (fig 1, element 135), a response that indicates interaction data that represents user interaction with a representation of data for an entity from the set of relevant entities” (Allen: fig 2A-2B, 0046-0048 – Allen teaches graphical user interface supporting dialog box specify respective entities, rules and like that determines degree of relevance and relationship between entities); and
 	“generating, by the one or more computers and for presentation on an updated relevance order of the set of relevant entities using the entity data, the relationships between the set of particular sources” (Allen: 0042, 0048-0049, fig 2-3 – Allen teaches user interface defining entities for target to display and update the respective relevance score with respect to the user defined rule also provides users with sort and filter relevance of each entity.  It is however, noted that Allen does not specifically teach  second computing device associated with the target user”.  On the other hand, Robinson disclosed “second computing device associated with the target user” (fig 1, 0042-0043,0047, target devices corresponds to fig 1, element 108,110)
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention of using multiple mobile devices in a social interaction commutation environment particularly gaming, messaging communication of Robinson et al., into input, out devices with entity relationships accessing from the data repositories in a network environment  of Allen et al., because both Allen, Robinson teaches entity relationship between source and target resources particularly identifying, generating  entities and relationships (Allen: fig 1, 0028-0030; Robinson: fig 1, 0054-0055), while Allen teaches entity resolution rules for particular matching entities (Allen: 0030).   it would have been obvious to use graphical user interface to configure entities of other types for example photo based games, theme-based games in an social networking environment (Robinson: 0054-0055) using mobile devices (Robinson: fig 1) because that would have allowed users of Allen more flexibility of employing mobile device features that including social interaction service applications such as chat, gaming between online users and ability to communicate privately (Robinson: fig 2, 0048,0055), further allows to administer and manage social networking activities (Robinson: 0071), thus improves overall quality and reliability of the system.

Claims 2-20 (canceled)

As to claim 21, 30,39, the combination of Allen, Robinson disclosed storing, by the one or more computers and in an entry in an entity database (fig 1, data repositories, element 150), the entity data received from the set of particular sources and relating to the set of relevant entities” (Allen: 0039-0040, fig 1) ;
 	“determining a relevance associated with an entity-specific subset of the entity data and a data source associated with the entity data by cross-referencing the entity data and a data source” (Allen: 0043-0044, fig 1-2);
 	“assigning, using the relevance, a weight to the entity data and the data source associated with the entity data” (Allen: 0078-0079, fig 11); and
 	“updating the entry in the entity database with the entity data that includes the weight and is associated with a corresponding entity from the set of relevant entities” (Allen: 0077-0078).

As to claim 22,31, the combination of Allen, Robinson teaches “obtaining, from a plurality of user devices, feedback data that is associated with the target user in the plurality of users” (Allen: fig 1, Robinson: fig 1); and
 	“updating to include the feedback data from the target user associated with a corresponding entity from the set of relevant entities” (Allen: fig 9A, 0065 – Allen teaches graphical user interface displaying entities, relevance scores along with the comments).

As to claim 23,32, the combination of Allen, Robinson teaches “creating a user profile for the target user using personal data associated with the target user” (Allen:    fig 9A teaches employee /vendor entities including names, relationship element 905 along with other entities such as history; Robinson: Abstract, user profiles 0011,0067); and
 	“updating the user profile of the target user with the initial relevance order of the set of relevant entities for the target user” (Robinson: 0067,0087).

As to claim 24,33, the combination of Allen, Robinson teaches “in response to receiving the response that indicates interaction data, updating a user profile with an attribute of the entity from the set of relevant entities” (Robinson: 0091-0093)
As to claim 25,34, the combination of Allen, Robinson teaches “wherein receiving the response that indicates interaction data that represents user interaction with a representation of data for an entity from the set of relevant entities comprises” (Allen: 0052-0053):
 	“receiving evaluation data generated by receiving at least one input through at least one control to evaluate each entity in the at least some of the set of relevant entities presented by the first computing device” (Allen: 0053-0055).
As to claim 26,35, the combination of Allen, Robinson teaches “determining a navigation manner of the target user” (Allen: fig 1; Robinson: fig 1); and
 	“storing the navigation manner in a user database (Allen: fig 1, element 150), wherein determining the initial relevance order uses the navigation manner stored in the user database” (Allen: 0061-0062).

As to claim 27,36, the combination of Allen, Robinson teaches “wherein generating the updated relevance order of the set of relevant entities comprises” (Allen:0044):
 	“computing a confidence score for each entity in the set of relevant entities” (Allen: 0044-0045); and
 	“generating the updated relevance order using the confidence score” (Allen: 0049-0051).

As to claim 28,37, the combination of Allen, Robinson teaches “wherein the first computing device and the second computing device are the same device” (Robinson: 0128-0129).



Conclusion

The prior art made of record
				a.  	US Pub. No.  	2009/0271348
				b. 	US Pub. No. 		2008/0070697
						











 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure






Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.












Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154